397 U.S. 39 (1970)
TURNER ET AL.
v.
CLAY ET AL.
No. 982.
Supreme Court of United States.
Decided February 24, 1970
APPEAL FROM THE SUPREME COURT OF SOUTH CAROLINA.
Harry M. Lightsey, Jr., for appellants.
Huger Sinkler for Clay et al., and Daniel R. McLeod, Attorney General of South Carolina, and C. Tolbert Goolsby, Jr., Assistant Attorney General, for Thornton, Secretary of State of South Carolina, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.